DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 82 and 90-109 are pending.
	Claims 90-92 and 108, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claims 88 and 89 have been cancelled.
	Claims 82, 90 and 96-101 have been amended.
	Claims 102-109 have been added.
	Claims 82, 93-107 and 109 are examined on the merits with species, c. drug comprising trifluridine and tipiracil hydrochloride in a molar ratio of 1:0.5; and a. an anti-PD-1 antibody.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 82 and 93-101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and made in part.  Claim 89 has been cancelled.

New and Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The rejection of claims 82, 93-101 and new claims 102-107 and 109 under 35 U.S.C. 103 as being unpatentable over Cao et al., Clinical Pharmacology and Biopharmaceutics Review(s), pages 1-63, December 19, 2014), and further in view of Tsukihara et al., (Oncology Reports 
	Applicants set forth the teachings of each reference and assert with the combination “…of…references one skilled in the art would not have simply expected that TAS-102 would work effectively together with another substance just because both Tsukihara and Fernandez are both relate[d] to combination therapies for certain cancers. The result showing bevacizumab had an impact on the antitumor efficacy of TAS-102 would not have provided reasonable expectation of success on the combined use of TAS-102 with a completely different substance. Fernandez itself describes the unpredictable nature of the technology and various challenges in this field”, see paragraph of bridging pages 8 and 9 of the Remarks submitted May 27, 2021.
	Applicants conclude arguments stating “…one would not have arrived at the combination of Lonsurf® with the specific immunomodulator as recited in…”the claims and “…are also believed to be distinguishable from the references”, see page 9 of the Remarks.  Applicants’ arguments have been carefully considered, but fail to persuade.
	While Tsukihara’s teachings do include a combination therapy of TAS-102 and completely different antibodies including bevacizumab as noted in Applicants’ arguments, this does not preclude the teaching that this type of combination of particular therapeutic agents (TAS-102 and an immunotherapeutic antibody) is well known and well used in the art.  Moreover, It is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007)(“[T]his court finds no . . . error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”). Applicants do not explain why a skilled artisan would not have found it obvious to substitute an anticancer therapeutic agent as disclosed in the prior art or why such a combination would be inoperable.
	Furthermore, the Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing TAS-102 with an anti-PD-1 antibody in the claimed method of cancer treatment because there is unpredictability in the field of antibody therapeutics and ADCC activity in cancer treatment, see page 9 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Cao teaches treating metastatic colorectal cancer (CRC) with LONSURF®  (TAS-102), combination product of trifluridine and tipiracil hydrochloride at a molar ratio at a molar ratio of 1: 0.5, see page 1.  “The proposed dosage regimen of Lonsurf is 35g/m2/dose (based on trifluridine) administered orally twice daily (BID), see page 4, 1st and 4th paragraphs.  It is art known colorectal cancer is a cancer that includes on the large intestine or large bowel and is a common type of cancer of the gastrointestinal tract.
	Cao does not teach the combination product of trifluridine and tipiracil hydrochloride with an immunomodulator that is an anti-PD-1 antibody for the treatment of said cancer, as well as lung and breast cancers.
However, Tsukihara teaches the combination of TAS-102 with immunomodulators or antibodies to improve colorectal cancer treatment, see abstract.  Tsukihara teaches antibodies, such as bevacizumab, cetuximab and panitumumab increased the antitumor efficacy of TAS-102, see Results beginning on page 2137, 2nd column.  Fernandez teaches treating lung and breast cancers with combination therapies including “…biological therapy, immunotherapy and combinations thereof”, see page 3, sections 0026 and 0027.  Anti-therapeutic agents that can be used in combinatorial treatments include lonsurf and checkpoint protein PD-1 with its ligands prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to treat solid cancers with a combination of anti-neoplastic agents including trifluridine and tipiracil hydrochloride with an immunomodulators, such as anti-PD-1 antibodies, see all references. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references that the efficacy of TAS-102 with immunomodulators such as PD-1 antibodies would increase because tumor growth inhibition was significantly better in combination than the administration of a single agent, see all documents and particularly the abstract of Tsukihara.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between the hours, 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
06 July 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643